 1
 2                                                             JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   LINDA GREER,                            Case No. SA CV 17-01316-DFM
12                     Plaintiff,             JUDGMENT
13                v.
14   COMMISSIONER OF SOCIAL
15   SECURITY,
16                     Defendant.
17
18
19
20         In accordance with the Memorandum Opinion and Order filed herewith,
21         IT IS HEREBY ADJUDGED that that the decision of the
22   Commissioner of Social Security is affirmed and this matter is dismissed with
23   prejudice.
24
25   Dated: November 7, 2018
26                                             ______________________________
                                               DOUGLAS F. McCORMICK
27
                                               United States Magistrate Judge
28
